Citation Nr: 0115859	
Decision Date: 06/08/01    Archive Date: 06/18/01	

DOCKET NO.  95-39 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for acute seminal 
vesiculitis on the left.

2.  Entitlement to a compensable evaluation for a rectal 
condition.

3.  Entitlement to a compensable evaluation for a right 
kidney disability.

4.  Entitlement to a compensable evaluation due to multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to September 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 1998, 
the Board remanded this case to the RO for additional 
development.  At that time, the Board noted that the veteran 
appeared to be seeking to raise additional claims, though 
this was not clear.  It was asked that the RO inquire with 
the veteran and clearly indicate what additional claims, if 
any, he wishes to pursue.  The RO was then asked to take 
appropriate action to adjudicate these claims.  In October 
1998, the veteran was advised that any additional claims 
would not be before the Board unless the determination of the 
RO was unfavorable and the veteran filed a notice of 
disagreement and completed all procedural steps necessary to 
appeal a claim to the Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).

In written argument prepared by the veteran's representative 
to the Board in April 2001, the veteran's representative 
raised additional claims.  The representative raised the 
issue of clear and unmistakable error in prior RO rating 
determinations regarding service connection for residuals of 
frozen feet and the rating for a rectal condition.  
Unfortunately, it does not appear that the veteran's 
representative has ever raised this claim or claims directly 
with the RO.  

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

Based on the above, the Board must find that the claims 
raised by the veteran's representative in April 2001 are not 
before the Board at this time.  They should, however, be 
adjudicated by the RO.  They are, accordingly, referred to 
the RO for appropriate action.  See 38 U.S.C.A. § 7105(a) 
(West 1991).  

For reasons which become clear below, the claims of 
entitlement to a compensable evaluation for a right kidney 
disability, a compensable evaluation for a rectal condition, 
and entitlement to a compensable evaluation due to multiple 
noncompensable service-connected disabilities will be the 
subject of the REMAND section of this determination.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in 
development of all facts pertinent to the claim of 
entitlement to a compensable evaluation for acute seminal 
vesiculitis of the left and all available relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained by the RO.

2.  The veteran is currently without evidence of seminal 
vesiculitis on the left.




CONCLUSION OF LAW

The criteria for a compensable evaluation for acute seminal 
vesiculitis on the left are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.20, 4.155(b), 
Diagnostic Code 7512 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a VA hospitalization report dated July to August 1955, the 
veteran was diagnosed with seminal vesiculitis, acute, on the 
left, nonvenereal.  The organism was "undetermined."  In 
light of this finding, the RO awarded the veteran service 
connection for this disability in a January 1956 rating 
determination.  A December 1955 evaluation contained no 
reference to this disability.  Accordingly, the RO awarded 
the veteran a noncompensable evaluation.  

In April 1993, the veteran requested compensation for his 
service-connected disorders.  He made no reference to acute 
seminal vesiculitis on the left.  In his notice of 
disagreement of January 1994 and his June 1995 substantive 
appeal, he made no reference to acute seminal vesiculitis.  
The veteran did indicate that his "other service-connected 
conditions bother me almost daily."  However, he did not 
provide any specific reference to the disability at issue 
before the Board at this time.

The veteran testified at a hearing held before the hearing 
officer at the RO in March 1996.  However, once again, the 
veteran made no reference to an inflammation of the seminal 
vesicle.

A review of outpatient treatment records fails to indicate 
acute seminal vesiculitis.  Nevertheless, in October 1998, 
the Board remanded this issue to the RO for additional 
development.  Specifically, the Board requested a medical 
opinion to determine whether there is any objective evidence 
of seminal vesiculitis.

Additional medical records were obtained by the RO.  These 
reflect no reference to seminal vesiculitis.

In a VA examination in June 1999, it was noted that the 
veteran had a history of left seminal vesiculitis diagnosed 
in 1954.  The prostate was found to be smooth and nontender.  
The seminal vesicles were found to be smooth and nontender.  
No testicular atrophy was found.  Sensation, reflexes and 
distal peripheral pulses were all within normal limits.  The 
veteran was diagnosed with a history of left seminal 
vesiculitis without evidence of the disease currently. 

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In reviewing this case, the Board must conclude that the VA 
has either complied with, or gone beyond, the provisions 
cited above.  Accordingly, it would not be prejudicial to 
decide this case on the current record.  In this context, the 
Board must note that it has remanded this issue in order to 
assist the veteran in the development of his claim.  The 
veteran has undergone several VA examinations and the RO has 
made extensive efforts to obtain medical records pertinent to 
the claim.  The RO has obtained all pertinent records 
regarding this claim and the veteran has been effectively 
notified of the evidence needed to substantiate his claim.  
Further, there is no indication of existing evidence that 
could substantiate the claim that the RO has not obtained.  

The Board finds the development regarding the issue of 
entitlement to a compensable evaluation for seminal 
vesiculitis satisfies the VCAA in every particular.  That is, 
the veteran and his representative have been informed on 
multiple occasions of the evidence necessary to substantiate 
his claim and have been provided the appropriate laws and 
regulations regarding his claim.  In addition, all known and 
identified evidence has been collected for review.  Further, 
the veteran has had the opportunity to present testimony at a 
hearing held at the RO.  Therefore, the Board finds that the 
veteran has been adequately appraised of the evidence needed 
to support his claim, and no prejudicial error results.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  For these reasons, 
the duty to assist under the VCAA and all prior duties to 
assist have been fulfilled and the case is now ready for 
appellate consideration regarding this sole issue.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Under 38 C.F.R. 
§ 4.20 (2000), when an unlisted condition is encountered, it 
will be permissible to rate the condition under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  The veteran's service-connected condition 
has been rated, by analogy, under 38 C.F.R. § 4.115(b), 
Diagnostic Code 7512 (cystitis) (2000).  Under this 
diagnostic code, the disability is to be rated as a voiding 
dysfunction.  However, based on the medical evidence cited 
above, the Board finds no evidence that the veteran currently 
has seminal vesiculitis.  Accordingly, an evaluation, under 
any diagnostic code, would not warrant a compensable 
evaluation for this disability.  Simply stated, the medical 
evidence does not support the conclusion that the veteran 
currently has the disability at issue.  The VA examination of 
June 1999, indicating a history of left seminal vesiculitis 
without evidence of the disease currently, fully supports 
this determination.

The Board has reviewed the medical evidence of record and 
finds no evidence of the condition at issue.  The Board finds 
no indication of an inflammation of the vesicle, especially 
of the seminal vesicle.  The Board further must point out 
that whether or not an inflammation of the vesicle, 
particularly the seminal vesicle is present, it not a matter 
subject to lay observation or evidence.  It involves the 
interior structure of the body and thus is not perceptible to 
lay observation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, a compensable evaluation is not 
warranted.  The Board has considered all of the potentially 
applicable provisions in 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
there is no section that provides a basis upon which to 
assign an increased evaluation for the reasons discussed 
therein.  Accordingly, the claim must be denied.


ORDER

Entitlement to a compensable evaluation for acute seminal 
vesiculitis on the left is denied.


REMAND

With regard to the other issues remanded by the Board in 
October 1998, the Board requested that the following 
questions be answered regarding this issues:

(a) Is there any objective evidence of a 
right kidney disorder?  If so, the nature 
and extent of this disability should be 
noted.  

(b) Is there any objective evidence of 
seminal vesiculitis?  If so, the nature 
and extent of this disability should be 
noted. 

(c) Is there any objective medical 
evidence of a rectal disability?  If so, 
the nature and extent of this disability 
should be noted.

(d) Is there any objective evidence to 
indicate that these disabilities, either 
individually or combined, cause the 
veteran any residual disability?  If so, 
the nature and extent of this disability 
should be indicated.  

In October 1998, the Board requested only one VA examination 
to answer these questions.  Instead, several VA examinations 
were performed.  Unfortunately, these multiple examinations 
failed to answer the questions regarding the service-
connected right kidney disability, rectal condition, and 
whether the veteran is entitled to a compensable evaluation 
due to multiple noncompensable service-connected 
disabilities.  

With regard to the acute seminal vesiculitis on the left, the 
Board finds that the VA examination of June 1999, which 
determined that the veteran was without evidence of this 
disease currently, meets the requirements of the October 1998 
Board decision.  However, the Board finds that the VA 
examinations do not answer the critical question of whether 
the veteran has either a right kidney disorder or a rectal 
disability at this time.  Accordingly, in light of Stegall v. 
West, 11 Vet. App. 268 (1998), the case must be REMANDED for 
the following development:  

1.  The RO should again request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to the 
veteran's right kidney or rectal 
condition.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records that 
have not been previously secured.

2.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected right kidney condition 
and rectal disability, if any.  The 
claims folder, or the pertinent medical 
records contained therein, including a 
copy of the Board's REMAND, must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected kidney and 
rectal condition.  The examiner should 
provide explicit responses to the 
following questions:  

(a) Is there any objective evidence 
of a right kidney disorder?  If so, 
the nature and extent of this 
disability should be noted.

(b) Is there any objective medical 
evidence of a rectal disability?  If 
so, the nature and extent of this 
disability should be noted. 

(c) Is there any objective evidence 
to indicate that these disabilities, 
either individually or combined, 
cause the veteran any residual 
disability?  If so, the nature and 
extent of this disability should be 
indicated.

If required, a specialist 
examination in order to answer the 
questions cited above is authorized.  

3.  After the development in question has 
been completed, the RO should review the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.  If the report is insufficient in 
any manner, the RO must implement 
corrective procedures at once.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

5.  Thereafter, the RO should adjudicate 
the issue of entitlement to compensation 
for the veteran's service-connected right 
kidney disability, rectal condition, and 
entitlement to a compensable evaluation 
due to multiple nonservice-connected 
disabilities.  In this regard, the ROs 
attention is respectfully invited to the 
April 2001 presentation of the veteran's 
representative concerning allegations of 
CUE in prior rating actions.  The veteran 
is once again advised that any additional 
claims will not be before the Board 
unless the determination of the RO is 
unfavorable and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 
38 U.S.C.A. § 7105 (West 1991).  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Error! Not a valid link.


